Hughes, J. (after stating the facts). The only question for the consideration of the court is whether the warning order in the overdue tax proceeding was entered of record as required by the act of 1881, p. 63. The act provides: Section 1. “That hereafter' any citizen of this state, who shall give security for costs, may file a complaint in equity in the name of the state, in the court having equity jurisdiction,” etc. Section 2. “ On the filing of such complaint the clerk of the court shall enter on the record an order, which may be in the following form,” etc. “ Circuits courts- shall have exclusive jurisdiction * * * as courts of equity.” Sand. & H. Dig., § 1115. “ The records of proceedings at law shall be in books separate and distinct from the records and proceedings in equity.” Sand. & H. Dig., § 1293. That the act contemplated that the warning order should be placed on the chancery record is too plain for contention. The suit shall be in equity. The records of its progress must be kept on the equity record, in books separate and distinct from the records of cases at law. If this requirement of the statute is designed to serve any purpose, then it is mandatory. In Gregory v. Bartlett, 55 Ark. 34, this court said, in speaking of the notice required by this act: “When this requirement of the statute is complied with, it furnishes to the owner of delinquent lands a means of information which the statute designed he should receive. Searching the records and finding no order for proceeding against his land, he had a right to presume none existed. There is nothing in the statute to indicate that the legislature considered the entry of the order upon the record as of any less significance than the publication of it. * * * The statute does not authorize the clerk to make the order in any manner other than by entry on the record, and authorizes publication of nothing except a copy of the record. To say that the clerk can dispense with the record and make his entry in the-first instance in a newspaper would be to disregard a plain provision of the statute, and dispense with one of the means the law affords for imparting information to the landowner. But when a statutory provision is plain, and is made to aid in the accomplishment of a useful end, it cannot be treated as merely directory, and so be disregarded.” It is true that in this case of Gregory v. Bartlett there was no order made, as far as the record showed. Nevertheless it bears on this case. The judgment is reversed, and the cause is remanded, with directions to enter a decree for appellants.